Citation Nr: 0707668	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-24 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
disorder and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
March 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania, that also denied the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD).  The veteran filed a timely notice of 
disagreement as to the RO's determination.  However, in an 
April 2005 rating decision, the RO granted the veteran's 
claim for service connection for PTSD.  The RO's action 
reflects a complete grant of the benefits sought as to that 
claim and, accordingly, the Board will confine its 
consideration to the issue as set forth on the title page.

In January 2006, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record. 

The claim for service connection for a skin disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	An August 1971 RO decision denied the veteran's claim 
for service connection for eczema based on a finding 
that the claimed disorder was not shown in service.  The 
veteran was notified of the RO's action but did not 
appeal.

2.	Evidence received since the August 1971 RO decision that 
denied service connection for eczema is not cumulative 
and redundant, was not previously on file, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the August 1971 RO decision that 
denied the veteran's claim for service connection for eczema 
is new and material, and the claim for service connection for 
a skin disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  The VCAA and implementing regulations apply 
in the instant case.  In Quartuccio v. Principi, 16 Vet. App. 
183 (2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding the notice 
requirements mandated by the VCAA.  (Regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  The new definition applies only to claims to 
reopen filed on or after August 29, 2001 and, as the instant 
petition to reopen was filed in September 2003, it applies 
here.)

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
specified in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.  As this claim is, in 
fact, being reopened and then remanded, any potential 
violation of the Court's recent holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006) (VCAA notice requirements with respect 
to reopening claims), is moot.

II.	New and Material Evidence

The RO, in a decision dated in August 1971, denied the 
veteran's claim for service connection for eczema.  The RO 
found at that time that the service medical records were 
silent for the claimed condition.  The appellant was duly 
notified of the RO's action but did not appeal, and the 
decision was therefore final, based upon the evidence then of 
record.  38 U.S.C.A. § 7105.

The evidence of record at the time of the RO's August 1971 
rating decision that denied service connection for eczema 
included the veteran's service medical records that are not 
referable to complaints or diagnosis of, or treatment for, a 
skin disorder.  When examined for separation in March 1969, 
the veteran denied having any skin diseases and a skin 
abnormality was not found on examination.

Also of record was a June 1971 signed statement from G.L.B., 
M.D., to the effect that the veteran was treated for nummular 
eczema from February to March 1970.  It was noted that the 
veteran's skin eruption began on approximately December 19, 
1969.  

According to a July 1971 signed statement from H.G., M.D., 
the veteran was treated in October and November 1970 for 
nummular eczema with nummular exudative erosive lesions of 
the legs and lower abdomen, that was recurrent for one and 
one-half years.

The August 1971 RO decision was final based upon the evidence 
then of record.  38 U.S.C.A. § 7105.  However, a claim will 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
August 1971 RO decision that was the last final adjudication 
that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).  Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision.  Moreover, 
the Hodge decision stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in January 2003, the regulations in effect 
since August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

Under the current regulation, new and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2006).

As noted, an application to reopen the veteran's current 
claim was received by the RO in September 2003.  The 
additional evidence that has been added to the file includes 
the veteran's service personnel records, VA medical records 
and examination reports, dated from February 1998 to January 
2006, information from the U.S. Army and Joint Services 
Records Research Center (JSRRC) (previously the U.S. Army 
Armed Services Center for Unit Records Research (CURR)), a 
newspaper article, and the veteran's oral and written 
statements in support of his claim.

The veteran's service personnel records indicate that he 
served in the Republic of Vietnam from May 1968 to March 
1969.  The company to which he was assigned in 1968 and 1969 
was located at Bien Hoa Army Base, according to an April 2005 
response from the JRSSC to the RO's request for information 
about the veteran's combat experience in service.  

Also added to the record is a copy of a newspaper article, 
apparently dated in August 2003, and entitled "Dioxin still 
plagues people in Vietnam" from The Press, Atlantic City.  
It indicates that current samples showed a high dioxin level 
in areas around Bien Hoa that was "the site of a 5,000-
gallon underground spill of Agent Orange about three decades 
ago." 

The VA medical records added to the file reflect that when 
the veteran was seen in the outpatient clinic in February 
1998, he reported worsening skin problems since serving in 
Vietnam.  The records reflect his treatment for tinea pedis 
dorsal in June 1999.  In October 2001, a podiatrist noted no 
skin lesions and diagnosed onychomycosis.  When seen by a 
dermatologist in March 2004, the veteran gave a 30 year 
history of recurrent pruritic rash, predominantly on his 
legs, but previously on his trunk and arms, that worsened in 
the winter.  The assessment included eczematous dermatitis.  
An August 2004 record indicates that the veteran's medical 
problems included contact dermatitis and other eczema, and 
seborrheic keratosis.  A January 2006 outpatient record 
reflects treatment for nummular eczema.

During his January 2006 Board hearing, and in his written 
statements in support of his claim, the veteran said that 
approximately three to five months (see transcript, page 6) 
after his return from Vietnam and discharge from service, he 
developed the first itchy skin eruption on the back of his 
leg, that spread to his trunk, arms, and feet.  In late 1969 
and 1970, he was treated by a local physician, and then by a 
specialist who performed a skin biopsy.  He did not recall 
that physician's name.  Ultimately, he began to self-medicate 
with over-the counter topical medication.  While his 
symptomatology used to be seasonal, recently it was constant.  
He said that in 2004, a VA dermatologist said it was unclear 
if his skin disorder was caused by exposure to Agent Orange 
(see transcript, page 3).

The evidence added to the record since the August 1971 RO 
decision is new, tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised on a finding that the veteran essentially 
did not have a skin disorder in service, evidence showing 
that he developed the disorder within months after discharge 
and continues to have the disorder, along with his personal 
testimony to that effect, tends to relate to an unestablished 
fact necessary to substantiate the claim.  In the Board's 
opinion, this evidence provides a more complete picture of 
the veteran's disability and its origin, and thus does bear 
directly and substantially upon the specific matters under 
consideration, and is so significant as to warrant 
reconsideration of the merits of the claims on appeal.  See 
Hodge, supra.  Thus, this evidence is new and material, and 
we may reopen the appellant's claim of entitlement to service 
connection for a skin disorder.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A.  Here, as noted below in the Remand, 
the Board is requesting additional development with respect 
to the underlying claim of service connection for a skin 
disorder, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.

ORDER

New and material evidence having been received, the claim for 
service connection for a skin disorder is reopened, and the 
appeal is, to that extent, granted.


REMAND

The veteran seeks service connection for a skin disorder.  He 
testified that he developed a skin disorder within months of 
his return from Vietnam and discharge from service, and that 
he continues to experience skin disorders.  He appears to 
contend that his skin disorders may be related to his 
exposure to Agent Orange in service.  He said he was 
stationed in Bien Hoa, and submitted a newspaper article to 
the effect that Bien Hoa was the site of an underground spill 
of Agent Orange.  Information received from the JRSSC 
verifies that the veteran's company in service was located at 
the Bien Hoa Army Base in 1968 and 1969.

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002).

The medical evidence of record reflects the veteran's initial 
treatment for nummular eczema in February 1970, when he told 
a treating physician that the first eruption occurred in 
December 1969, approximately 9 months after leaving Vietnam 
and his discharge from service.  Recent VA medical records 
describe his treatment for that and other skin disorders, 
although not for chloracne.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(e) (2006).  

Given the short proximity between the veteran's first 
treatment for a skin disorder and his return from Vietnam and 
discharge from service, and in light of medical evidence of 
current treatment for that and other skin disorders, the 
Board is of the opinion that, in the interest of due process 
and fairness, the veteran should be afforded a VA medical 
examination to determine the etiology of any skin disorder 
found to be present.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the appellant 
appropriate notice under 
38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006), that includes 
an explanation as to the 
information or evidence needed to 
establish an effective date and 
disability rating for the service 
connection claim on appeal, as 
outlined by the court in Dingess 
v. Nicholson, 19 Vet. App. 473 
(2006).

2.	All VA medical records regarding 
the veteran's treatment, for the 
period from January 2006 to the 
present, should be obtained.

3.	Then, the veteran should be 
scheduled for a VA examination by 
an appropriate medical specialist 
to determine the etiology of any 
skin disorders found to be 
present.  All indicated tests and 
studies should be performed and 
all clinical findings reported in 
detail.

a.	The examiner should be 
advised that the veteran 
served in Vietnam during 
1968 and 1969, including in 
Bien Hoa, and is presumed to 
have been exposed to Agent 
Orange.

b.	The physician is requested 
to offer an opinion as 
whether it is at least as 
likely as not (i.e., at 
least a 50-50-probability) 
that an etiological 
relationship exists between 
any skin disorder currently 
found, any incident of 
service, to include exposure 
to Agent Orange in service, 
and the nummular eczema 
diagnosed in February 1970.  
This should include 
consideration of the skin 
disorders for which he has 
been recently treated by VA 
including in January 2006 
(when nummular eczema was 
noted), or whether such an 
etiology or relationship is 
less than likely (i.e., less 
than a 50-50 probability).

NOTE: The term "at least 
as likely as not" does not 
mean merely within the 
realm of medical 
possibility, but rather 
that the weight of medical 
evidence both for and 
against a conclusion is so 
evenly divided that it is 
as medically sound to find 
in favor of causation as 
it is to find against it.

c.	A rationale should be 
provided for all opinions 
expressed.  If the physician 
is unable to give an opinion 
with respect to the question 
presented, an explanation at 
to why should be provided.  
The veteran's claims file 
should be made available to 
the examiner prior to the 
examination and the 
examination report should 
indicate if the examiner 
reviewed the veteran's 
medical records.

4.	Thereafter, the RO should 
readjudicate the appellant's 
claim of entitlement to service 
connection for a skin disorder.  
If the benefits sought on appeal 
remain denied, the appellant and 
his representative should be 
provided with a supplemental 
statement of the case (SSOC).  
The SSOC should contain notice of 
all relevant actions taken on the 
claim, to include a summary of 
the evidence and applicable law 
and regulations considered 
pertinent to the issue currently 
on appeal since the May 2005 
statement of the case.  An 
appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


